Citation Nr: 0014184	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), bilateral hearing loss, and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to May 
1968.

The current appeal arose from August 1995 and September 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In August 1995, 
the RO denied entitlement to service connection for PTSD.  In 
September 1996, the RO denied entitlement to service 
connection for bilateral hearing loss and tinnitus.

In August 1995, the RO also denied entitlement to service 
connection for a bilateral foot disorder.  A notice of 
disagreement as to this has not been filed, and thus this 
claim is otherwise not considered a part of the current 
appellate review.

The appellant presented oral testimony before a Hearing 
Officer at the RO in February 1999, a transcript of which has 
been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidentiary record discloses that 
the veteran was recently awarded disability benefits from the 
Social Security Administration.  The medical records relevant 
to this grant of disability benefits was never requested and 
associated with the claims file.

Accordingly, the case is remanded to the RO for further 
action as follows:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
such claim and medical evidence utilized 
in processing such claim are not 
available, that fact should be entered in 
the claims file.

2.  The RO should readjudicate the claims 
of entitlement to service connection for 
bilateral hearing loss, tinnitus, and 
PTSD.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH1
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


